FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GREGORIO OSTOLAZA-AYALA,                         No. 09-72503

               Petitioner,                       Agency No. A092-183-358

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Gregorio Ostolaza-Ayala, a native and citizen of Peru, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791-92 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Ostolaza-Ayala’s motion to

reopen as untimely where Ostolaza-Ayala filed his motion more than five years

after his final order of removal, and he failed to demonstrate that the one-year

filing deadline should be waived due to extraordinary circumstances. 8 U.S.C.

§ 1229a(c)(7)(C)(iv)(III).

      In light of our disposition, we need not reach Ostolaza-Ayala’s remaining

contention.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72503